DETAILED ACTION

1.	This office action is in response to amendment filed on Mar. 29, 2022. Claims 1 and 20-21 have been amended. Claims 12-13 and 32-33 have been canceled. No new claim has been added. Claims 1-11, 14-31, and 34-39 have been presented. Claims 1-11, 14-31, and 34-39 are pending.
Claims 1-11, 14-31, and 34-39 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/29/2022 are persuasive thus, the application is in condition to be allowed. 
4.	Applicant’s arguments on 03/29/2022 regarding the rejection of claims under 35 U.S.C. 103 in view of amendments based on allowable subject matter mentioned in previous office action mailed out on 02/18/2022 and the substance of applicants’ arguments page 10 of Remarks, filed 03/29/2022 are persuasive thus, the 103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 20, and 21 are allowed over prior art of record. Dependent claims 2-11, 14-19, 22-31, and 34-39 depend on the above-mentioned independent claims 1 and 21 are allowed by virtue of its dependency. 
Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 20, and 21 are allowed in view of the prior art.
The closest relevant prior art of Addepalli et al. (US 8,903,593) discloses receiving a set of data in real time from a plurality of machine devices associated with at least one vehicle, providing a set of reference data corresponding to a machine device of the plurality of machine devices (Addepalli, abstract), in view of Sargolzaei et al. (2016 IEEE) discloses a NN-based control strategy was designed to detect the FDI attack and adjust the speed of the following vehicle with respect to the amount of faults in the distance measurements and deceleration of the leading vehicle (Sargolzaei, abstract) however, the prior art taken alone or in combination fails to teach or suggest detecting, by the remote system, an anomaly based on the normal behavior model and a second set of data, wherein the anomaly indicates a cyber threat, the second set of data including a second event with respect to the fleet of connected vehicles, wherein each of the first set of data and the second set of data includes vehicle data related to operation of the fleet of connected vehicles, wherein each event represents a communication with at least one vehicle of the fleet of connected vehicles, wherein the anomaly is detected based further on the individual normal behavior models, wherein the detected anomaly includes a deviation from a first individual normal behavior model of the at least one individual normal behavior model, wherein the at least one mitigation action is implemented with respect to one of the fleet of connected vehicles associated with the first individual normal behavior model; determining, based on the detected anomaly, at least one mitigation action; and causing implementation of the at least one mitigation action, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 20 and 21 considered to be allowable since recite similar limitations as claim 1 above.
Dependent claims 2-11, 14-19, 22-31, and 34-39 depend upon the above-mentioned allowed independent claims 1 and 21 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galula et al. US 20180351980 disclosing providing fleet cyber-security comprising may include collecting, by a plurality of data collection units installed in a respective plurality of vehicles in the fleet, information related to cyber security and including the information in reports to a server.
Rieke et al. 2017 25th Euromicro International Conference on Parallel, Distributed and Network-Based Processing, " Behavior Analysis for Safety and Security in Automotive Systems", disclosing behavior models and synchronization strategies are analyzed in order to narrow down suspicious sequences of events to be sent in a privacy respecting way to a global security operations center for further in-depth analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437